Case: 20-50992      Document: 00515934387         Page: 1    Date Filed: 07/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 12, 2021
                                  No. 20-50992
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Kelly Deann Bagby,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:09-CR-116-3


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Kelly Deann Bagby has moved
   for leave to withdraw and has filed a brief pursuant to Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Bagby has not filed a response. We have reviewed counsel’s brief and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50992     Document: 00515934387         Page: 2   Date Filed: 07/12/2021




                                  No. 20-50992


   relevant portions of the record reflected therein. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.    Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2